         Case 1:08-cv-02216            Document 3          Filed 04/17/2008           Page 1 of 1
       U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                       ATTORNEY APPEARANCE FORM

NOTE: In order to appear before this Court an attorney must either be a member in good
standing of this Court¶s general bar or be granted leave to appear pro hac vice as provided for
by Local Rules 83.12 through 83.14.

In the Matter of                                         FILED: APRIL     17 ,2008
                                                                Case Number:
Lemont Mables, et al., plaintiffs,                        08CV 2216          NF
v.                                                        JUDGE LINDBERG
Indymac Bank, F.S.B., defendant.                          MAGISTRATE JUDGE COX

AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
Plaintiffs.




NAME (Type or print)
Al Hofeld, Jr.
SIGNATURE (Use electronic signature if the appearance form is filed electronically)
           s/ Al Hofeld, Jr.
FIRM
Law Offices of Al Hofeld, Jr., LLC
STREET ADDRESS
208 S. LaSalle Street, #1650
CITY/STATE/ZIP
Chicago, IL 60604
ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS)                  TELEPHONE NUMBER
6273948                                                 312-345-1004

ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE?                         YES   ✔           NO


ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE?                        YES   ✔           NO


ARE YOU A MEMBER OF THIS COURT¶S TRIAL BAR?                          YES               NO    ✔

IF THIS CASE REACHES TRIAL, WILL YOU ACT AS THE TRIAL ATTORNEY?                        YES       NO   ✔

IF THIS IS A CRIMINAL CASE, CHECK THE BOX BELOW THAT DESCRIBES YOUR STATUS.

RETAINED COUNSEL                  APPOINTED COUNSEL
